Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-15-2004

Bajwa v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3598




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Bajwa v. Atty Gen USA" (2004). 2004 Decisions. Paper 79.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/79


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL


           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT




                             NO. 03-3598


                      JATINDER SINGH BAJWA
                            Petitioner

                                   v.

             JOHN ASHCROFT, ATTORNEY GENERAL
                        Respondent




 On Petition for Review of an Order of the Board of Immigration Appeals
                              A95-820-054




            Submitted Pursuant to Third Circuit LAR 34.1(a)
                         December 13, 2004

BEFORE: AM BRO, VAN ANTWERPEN and STAPLETON, Circuit Judges

                  (Opinion Filed December 15, 2004)




                      OPINION OF THE COURT
STAPLETON, Circuit Judge:


       Petitioner Jatinder Bajwa is a Punjabi speaking member of the Sikh faith from

India. He sought asylum from alleged persecution on the basis of his religious beliefs,

social grouping, and political activities. He also sought withholding of removal and relief

under the Convention Against Torture. After four days of hearing, all relief was denied

by the IJ. This decision was affirmed by the BIA.

       Petitioner submitted evidence that he was arrested and beaten in India on three

occasions, the first in 1997, the second on November 25, 2000, and the third on March

26, 2002. The IJ found based on substantial evidence that the first arrest was the result of

a land dispute between petitioner, his father and his uncle and that the second arrest was

the result of another property dispute. Accordingly, the IJ concluded that petitioner had

failed to establish that these arrests and beatings occurred on account of one of the five

enumerated grounds found in 8 U.S.C. § 1101(a)(42). We cannot fault this conclusion.

       The IJ observed that the closest petitioner came to establishing persecution on an

enumerated ground – political opinion – was his testimony concerning the third arrest.

Petitioner testified that he was arrested by police because of his membership in Akali Dal

Mann, a Sikh separatist organization, and that party pamphlets were taken from him.

However, the IJ did not credit this testimony and noted that there was no corroborating

evidence of any arrest or injury in 2002, despite the fact that the record with respect to the

first two arrests demonstrated that such corroboration was readily available. The record

                                              2
does not compel a conclusion contrary to that reached here by the IJ.

      The IJ ultimately concluded as follows:

             In all the Court finds little evidence to suggest that the government
      or anyone in India has the inclination to persecute the respondent on
      account of any of the grounds enumerated in the Act. The respondent has
      not sustained his burden of proof in establishing past persecution, nor a
      well-founded fear of persecution on account of his political opinion or
      membership in a particular social group, that being a member of the Sikh
      community.
             In conclusion this Court finds that the respondent has not established
      that he suffered persecution, nor has he demonstrated a well-founded fear of
      persecution on account of one of the five protected grounds. That being the
      case the respondent has failed to meet his burden of proof and persuasion.
      In addition, this Court must necessarily deny the respondent’s request for
      withholding of removal and relief pursuant to the Convention Against
      Torture, which require a more stringent evidentiary burden.

App. at 48-49.

      These conclusions are supported by substantial evidence and are legally sound.

Accordingly, we will deny the petition for review.




                                            3